F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 10 2002
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 WILLIE MORRIS JONES,

          Petitioner - Appellant,
                                                       No. 02-6194
 v.                                               D.C. No. CIV-02-390-M
                                                     (W.D. Oklahoma)
 LENORA JORDAN, Warden,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se § 2254 prisoner appeal. Mr. Jones was convicted of first

degree rape in 1984. The Oklahoma Court of Criminal Appeals affirmed the



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
conviction on November 17, 1988. Mr. Jones applied for state post-conviction

relief on April 4, 1997. Relief was denied, and Mr. Jones did not appeal the

decision.

      The instant habeas petition was deemed filed no earlier than March 18,

2002. In his habeas petition, Petitioner raised five arguments: ineffective

assistance of counsel; jury’s improper consideration of the possibility of parole;

prosecutor’s improper conduct at trial; cruel and unusual punishment; and

insufficient evidence. The district court ordered Mr. Jones to show cause why the

petition should not be summarily dismissed for expiration of the statute of

limitations. In response to the show cause order, Petitioner argued equitable

tolling based on actual innocence and legal disability and violation of the

suspension and ex poste facto clauses of the Constitution.

      Mr. Jones’s petition was filed more than four years after the expiration of

the limitations period. In a well-reasoned opinion, the magistrate judge

recommended that the petition be dismissed based on the expiration of the

limitations period. After consideration of Petitioner’s objections, the district

court adopted the recommendation and dismissed the petition holding that the

circumstances of this case did not warrant equitable tolling. Finding no merit in

any of Mr. Jones’s arguments, the district court declined to grant him a certificate

of appealability. Petitioner then applied to this court for a certificate of


                                          -2-
appealability.

      In order for this court to grant a certificate of appealability, Petitioner must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2) (2002). To meet this burden, Petitioner must demonstrate “that

reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted).

      We have carefully reviewed Mr. Jones’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s brief raises an issue which meets our standards for the grant of a

certificate of appealability. For substantially the same reasons as set forth by the

district court in its Order of June 4, 2002, adopting the magistrate’s judge’s

Report and Recommendation, we cannot say that “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner.” Id. We DENY Petitioner’s request for a certificate of

appealability and DISMISS the appeal.

                                                Entered for the Court


                                                Monroe G. McKay
                                                Circuit Judge


                                          -3-